Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims currently presented have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. [US PGPUB 20080102541] in view of Ogawa et al. [US PGPUB 20070178629] (hereinafter Kang and Ogawa).

Regarding claim 1, Kang teaches a method for manufacturing a light emitting device, comprising: 
preparing a substrate (200, Para 37; preparing the substrate by making it available for bonding) having a first region (region where wafer 100 is placed, Fig. 3/4) and a second region (region where guide 300 is placed, Fig. 1d) surrounding the first region (Fig. 5A); 
mounting a plurality of light emitting elements (100u, Fig. 39) in the first region (Fig. 3/4); 
mounting a reinforcement member (300, Para 42) on the second region (Fig. 5); 
forming and curing a sealing member (400, Para 46/claim 2) in contact with the reinforcement member and with the light emitting elements (Fig. 5B); and 
cutting the sealing member to remove the reinforcement member and to separate into individual light emitting devices each including one or more of the light emitting elements (Fig. 6B/7).  
Kang does not clearly disclose that the sealing member having a lower rigidity than the reinforcement member; and
cutting the substrate and the reinforcement member to remove the reinforcement member and to separate into individual light emitting devices each including one or more of the light emitting elements.  
However, a person having ordinary skills in the art would find it obvious if not inherent that the substrate and the reinforcement member of Kang’s invention would also be cut in the cutting process of Kang in Para 45. 
An analysis of Fig. 6A and the written speciation discussing the device used in the cutting process a person having ordinary skills in the art will find it obvious that to remove the reinforcement member in the invention of Kang, the substrate, the reinforcement member, and the sealing member would be cut.
Referring to the invention of Ogawa, Ogawa teaches a method of encapsulating LED chips 8 in a sealing member 10, wherein a reinforcement member 5 is used, wherein the sealing member having a lower rigidity than the reinforcement member (Para 39); and 
wherein in cutting process to form single light emitting device 15, the dicing sheet is also cut.
In view of such teaching by Ogawa, it would have been obvious to a person having ordinary skills in the art to have the invention of Kang comprise the teaching of Ogawa based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143), where such teachings result in a structurally reliable device.

Regarding claim 8, Kang teaches a method manufacturing a light emitting device, wherein the mounting of the reinforcement member includes mounting the reinforcement member so that a thickness of the reinforcement member is larger than a thickness of the substrate (Fig. 5).  

Regarding claim 9, Kang teaches a method manufacturing a light emitting device, wherein the mounting of the reinforcement member includes mounting the reinforcement member containing one of silicone resin, modified silicone resin, hybrid silicone resin, epoxy resin, glass epoxy, bismaleimide triazine, and polyimide (Para 44).  

Regarding claim 13, Kang teaches a method manufacturing a light emitting device, wherein the forming and curing of the sealing member includes applying a light reflective resin member as the sealing member (wherein the sealing member would reflect light to a certain degree).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Ogawa and further in view of Tasaki et al. [US PGPUB 20170114226] (hereinafter Tasaki).

Regarding claim 11 the modified invention teach the limitation of claim upon which it depends.
The modified invention does not specifically teach the limitations of claim 11.
However it is noted that Kang teaches that the reinforcement member is light transmissive (Para 44).
Ogawa also teaches forming the reinforcement member is light transmissive (Para 40) and in some instance, the reinforcement member is a reflective material, such as a white member material (Para 40).
Thus it is obvious to use a reflective material in the invention of Kang based on the rationale of suitable alternate material (MPEP 2143).
Referring to the invention of Tasaki, Tasaki teaches in detail various composition of reflective reinforcing member 10, wherein the reflective reinforcing member is a silicone resin with a filler such as alumina or silica (Para 19).
In view of such teaching by Tasaki, it would have been obvious to a person having ordinary skills in the art to have the reinforcement member in the device of Kang made of similar material disclosed by Tasaki based on the rationale of combining prior arts teachings by simple substituting of one known element with a suitable another to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 12 the modified invention teach the limitation of claim upon which it depends.
The modified invention does not specifically teach the limitations of claim 12.
However it is noted that Kang teaches that the reinforcement member is light transmissive (Para 44).
Ogawa also teaches forming the reinforcement member is light transmissive (Para 40) and in some instance, the reinforcement member is a reflective material, such as a white member material (Para 40).
Thus it is obvious to use a reflective material in the invention of Kang based on the rationale of suitable alternate material (MPEP 2143).
Referring to the invention of Tasaki, Tasaki teaches in detail various composition of reflective reinforcing member 10, wherein the reflective reinforcing member is a silicone resin with a filler with a blending amount of the filer being 1 weight% or greater and 80 weight% or less (Para 23).
In view of such teaching by Tasaki, it would have been obvious to a person having ordinary skills in the art to have the reinforcement member in the device of Kang made of similar material disclosed by Tasaki based on the rationale of combining prior arts teachings by simple substituting of one known element with a suitable another to improve similar devices (methods, or products) in the same way (MPEP 2143).

Allowable Subject Matter
Claims 2-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISMAIL A MUSE/Primary Examiner, Art Unit 2819